

113 S2001 IS: Wear American Act of 2014
U.S. Senate
2014-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2001IN THE SENATE OF THE UNITED STATESFebruary 6, 2014Mr. Brown introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo require that textile and apparel articles acquired for use by executive agencies be manufactured
			 from articles, materials, or supplies entirely grown, produced, or
			 manufactured in the United States.1.Short
			 titleThis Act may be cited as
			 the Wear American Act of 2014.2.Requirement to
			 procure textile and apparel articles manufactured entirely of domestic
			 components(a)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the Federal Acquisition
			 Regulation Council shall amend the Federal Acquisition Regulation to
			 require
			 Federal agencies to procure textiles and apparel articles, including
			 components
			 for such articles, that are manufactured in the United States wholly from
			 articles, materials, or supplies mined, produced, or manufactured in the
			 United
			 States. The Federal Acquisition Regulation, as so amended, shall provide
			 that
			 the requirement applicable to textiles and apparel articles is subject to
			 the
			 same exceptions applicable to other articles, materials, and supplies
			 under
			 paragraphs (1) and (2) of section 8302(a) of title 41, United States
			 Code.(b)TrainingThe
			 head of each Federal agency shall ensure that each member of the
			 acquisition
			 workforce of the agency who participates substantially in the agency's
			 acquisition of textiles and apparel articles on a regular basis receives
			 training on the requirements implemented pursuant to subsection (a) not
			 later
			 than 180 days after the date of the enactment of this Act.